Warner, Chief Justice,
dissenting.
This was a bill filed by the complainant against the defendant, praying for a specific execution of an alleged contract for the sale of a lot of land. The defendant resisted the complainant’s right to a specific execution of the alleged contract on the ground of mistake and fraud in the procurement of it, and because the consideration was inadequate. On the trial the jury found a verdict for the defendant, A motion was made for a new trial on the several grounds set forth in the record, which was overruled, and the complainant excepted. •
It appears from the evidence that what is called the Dalton contract' was made between the defendant and six other persons, one of whom was Gault, who was dead at the time of the trial. All the'parties were corporators, and named in the Act of incorporation as such. The other corporators, except *71Gault, testified as to what took place at the time the Dalton contract was executed, which was prior to the act of incorporation; and the question is, whether Latimer, the defendant, was a competent witness as against the living corporators, Gault being dead. ' Although one of the joint contractors may be dead, still, when they have been all incorporated into a body politic, as in this case, and have the legal capacity to sue the defendant as a'complainant, and as the living corpora-tors were competent witnesses against him in favor of the complainant, the defendant was also a competent witness to confront the living witnesses who were sworn in favor of the complainant. To hold otherwise would be contrary to the true intent and spirit of the Act of 1866, defining the competency of witnesses. The facts of this case do not bring it within the exceptions of that Act, and there was no error in admitting the defendant to testify against the living parties to the contract who were sworn for the complainant.
There was no error in the refusal of the court to give in charge to the jury the first head-note in the case of Chance vs. Beall, 20 Georgia Reports, 142, as requested, in view Of the facts of this case, to-wit: “Where a contract for the sale of land is in writing, is certain and fair in all its parts, is for an adequate consideration and capable of being performed,.it is just as much a matter of course for a court of equity to decree a specific performance of it as it is.for a court of law to give damages for it in other cases.” This request was properly refused, because it did not state that it was discretionary with a court of equity to decree a specific performance of the contract as is stated in the opinion of the court in that case, and because it was not the law applicable to the facts of this case, as declared by the 3190th section of the Code, to-wit: “Mere inadequacy of price, though not sufficient to rescind a contract, may justify the court in refusing to decree a specific performance; so, also, any other fact showing the contract to be unfair, or unjust, or against good conscience.”
In looking through the record of this case I find no legal errors alleged, except such as are merely colorable for the pur*72pose of having the verdict of the jury set aside, on the ground, that it is contrary to the evidence and the weight of the evidence. The main object of the plaintiff in error is to get rid of the verdict and obtain a new trial, as is generally the case with the losing party. In my judgment, the case was fairly submitted to the jury under the charge of the court, and I cannot say that the verdict was wrong in refusing to decree a specific performance of the contract, under the evidence disclosed in the record. The defendant contracted with Love to test the lot of land for minerals at his own expense, and if it proved to be as valuable for copper ore as the Ducktown mines, then the defendant agreed to sell the lot to him for. $50,000 00. Love tested the lot, said it was valuable for copper ore, but never paid or tendered in payment to the defendant the $50,000 00, or any part thereof. But it is said that because Love, with whom the defendant made the contract, thought proper to associate with him other parties in testing the lot, and because those other parties and the defendant met at Dalton and agreed to form a joint stock company and divide the defendant’s land into stock without paying him the $50,000 00, that he has been paid for his land in the stock which the joint stock company issued to him. It may be true that the defendant received, nominally, more than $50,000 00 in the stock of the company for his land, but I fail to perceive that he has ever received anything more substantial for it than the company’s stock.
It is claimed by Love and his associates that they have expended $2,500 00 in testing the land for minerals, and, therefore, had acquired an interest in the land under the contract with the defendant; whereas, the truth is, that under the Love contract, the land was to be tested at his own risk and expense, and if found valuable, he had the right to purchase the land of defendant at the price fixed, and agreed either to do so or to go off the land, lose his labor, and give possession of it to the defendant. The fallacy in the argument for the complainant consist in the assiomjotion that Love and his associates, under the contract with defendant, acquired an interest in his *73land by expending money in testing it for mineral ore. The contract was that Love was to test the land at his own cost, with the privilege of purchasing it at $50,000 00, and if he did not do so, was to go off the land and lose his labor. It is not pretended that Love and his associates have ever paid the defendant the $50,000 00, or any part thereof, for his land, except in stock, as before stated. If the contract between Love and the defendant had been that Love was to test the land for mineral ore, and if found valuable, the defendant was to convey to him an interest in the land, and Love had done so, and expended $2,500 00 in testing it for the benefit of himself and defendant, then he would have had an interest in the land; but that was not the contract. Love was to test the land at his own expense, with the right to purchase it, if found valuable, for the sum of $50,000 00, and the defendant was bound to make him a deed when he paid him that amount of money for it, and if Love did not do so, he was to go off the land and lose his labor in testing it. When the complainants and defendant met at Dalton and formed the joint stock company, the complainants had just about the same interest in the defendant’s land, under the Love contract, and the same assurance in pretending to claim any interest in it, as a certain notorious character had when he took our Savior up into an exceeding high mountain and showed him all the kingdoms of the world, and promised to give it all if he would fall down and worship him. But the joint stock company was formed with a capital stock of $300,000 00, all based on the defendant’s land, and nothing else. The stock was divided into shares of $10 00 each and distributed amongst the parties, the defendant receiving seven thousand five hundred shares thereof, in full consideration of the $50,000 00 that was to be paid him for his land, under the Love contract. If the seven thousand five hundred shares of stock in this joint stock company, paid to the defendant for his land, was based on any other valuable consideration, either in money or property than the defendant’s own land, it has escaped my obser*74vation, and I presume it escaped tbe observation of the jury-on the trial of the case.
In view of the evidence contained in the record, the practical effect of the Dalton contract, so far as the payment for the defendant’s land is concerned, is very much like’the old game of “Heads,'/win; tails, you lose.”
I am of the opinion that the judgment of the court below should be affirmed.